Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objection
Claim 36 is objected to because of the following informality: Applicants recite “the print head for moving the valve element” and this print head should not be defined by itself.  It is suggested that the language reflect, --the valve drive for moving the valve element--..  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Claims 19 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, it is unclear as to the meaning of the phrase, “the sealing diaphragm is elastic and presses the sealing diaphragm into the open position”.  How does the sealing diaphragm press itself?  It appears as though language is missing. 
In claim 45, it is unclear as to the meaning of the phrase, “surface coating performance of at least 0.5 m2/min”.  Is this a surface coating rate?  If yes, then “surface coating performance” should be changed to --surface coating performance rate--.  (Note: this term “rate” can be added to the specification in [0053]). 
Allowable Subject Matter
Claim 36 is objected yet would be allowable if rewritten to overcome the objection and include all of the limitations of the base claim and any intervening claims.


Claims 19 and 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 15, 17, 19, 21-24, 26-37, and 44-49 would be allowable over the prior art of record.

Claims 15/17, 19, 21-24, 29-37, 48 and 49 as well as 47/26 would be allowable for reasons of record of prosecution (see the persuasive remarks/arguments filed as of 1/14/2021).

Claims 44/27, 28, 45, and 46 would be allowable because the prior art while setting forth a printhead for applying a coating agent comprising at least one nozzle plate, at least one nozzle in the at least one nozzle plate for dispensing the coating agent, a valve element which can be plate shaped movable relative to the nozzle plate for controlling the release of coating agent through the nozzle, the movable valve element closing the nozzle in a closed position, whereas the movable valve element releases the nozzle in an opened position, a valve drive for moving the valve element between the opened position and the closed position, and some type of seal, the prior art does not set forth in combination the seal not formed as an elastomer insert on the valve element, the valve element rested on an underside of the nozzle plate remote from the valve drive or a nozzle channel, in which the valve element can be displaced, runs in the nozzle plate, the valve element in its closed position bearing sealingly against an upper section of the nozzle channel facing the valve drive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
03/16/21